UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2011 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Ticker Symbol: BRBLX) SEMI-ANNUAL REPORT September 30, 2011 Table of Contents Letter to Shareholders 1 Fund Expenses 5 Schedule of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 14 Supplemental Information 19 This report and the financial statements contained herein are provided for the general information of the shareholders of the BearlyBullish Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. Letter to Shareholders The global stock market selloff during the 3rd quarter led many investors to safe haven investments, with 10 year U.S. Treasury debt returning over 23% in the quarter, despite an S&P ratings downgrade in the quarter.This price movement led to the yield on the 10 year U.S. Treasury yield closing at 1.92%, and the 30 year U.S. Treasury yield closing at 2.91% as fearful memories of the ’08-’09 financial crisis came back to investors.The broader fixed income markets, as measured by the Barclays Aggregate Bond Index, ended up 3.8% for the 3rd quarter and are now up 6.7% year to date. The primary driver for this fear was the Sovereign debt crisis in Europe and softening economic data points in the U.S. Fear and pessimism ruled the third quarter.The Ned Davis Crowd Sentiment Poll reached levels not seen since the 2008 financial crisis.Consumer confidence remained weak and the VIX Index, the markets “fear gauge”, spiked 160% in the quarter. Investors became anxious about political efforts to deal with the monumental challenges facing the economy as well as the European Debt crises, which was focused primarily on Greece and Italy, potentially spreading throughout the continent. .As a result, the Dow Jones Industrial Average (DJIA) ended the quarter down 12%, its worst percentage decline since the first quarter of 2009.The DJIA ended the quarter 12%, S&P 500 14% the Nasdaq 13%.For all the major indexes, this was the worst quarterly drop since the fourth quarter of 2008.Year to date the S&P 500 Index is down -8.7%, while the Nasdaq composite is down 8.3%. On a relative basis, the BearlyBullish Fund (BRBLX) significantly outperformed its peer group and the S&P500.Since inception (6/15/11) the Fund was down 9.0% vs. its peer group (The Bloomberg Active Index BBOEGIUS) which was down 11.77% and the S&P500 Total Return Index which was down 10.05%.This outperformance was driven by the Funds high cash weighting and sector allocation. 1 As is our strategy, in times of duress our strategic risk management overlay engages, prompting us to raise cash and reduce equity market exposure. The third quarter was no exception and we carried a 37% cash allocation as the markets experienced high levels of volatility. We look to these triggers and technical overlays as guides as to our level of market engagement. Additionally, our relative overweight in the consumer discretionary, utilities, and consumer staples added to overall portfolio performance. Our overweight in materials and our underweight in technology detracted from performance. However the biggest factor in the Fund’s relative outperformance was our 37% cash weighting. HOLDINGS Consumer Discretionary – 10.5% Despite the apparent economic weakness and negative consumer sentiment during the quarter, the American consumer continues to spend money and this sector held up relatively well. It is our highest weighted sector at 10.5% of assets. We diversified across the sector with names like O’Reilly Automotive (ORLY), Amazon.com (AMZN) and Dollar Tree (DLTR).We continue to believe that as the economy recovers and uncertainty is removed in terms of taxes, the consumer will continue spend on discretionary items. Technology – 9.93% The quarter presented some interesting opportunities in the technology space.The Fund was able to pick up some extraordinary values in blue chip technology companies like Intel (INTC), International Business Machines (IBM), Apple (AAPL) and KLA-Tencor (KLAC). Again, it is our strategy to diversify within a sector, and we feel that these names give us broad exposure to difference aspects of this fast growing sector.These companies currently have large cash positions on their balance sheets, little debt and pay high dividends. Consumer Staples 7.81% While we are not as optimistic about growth prospects in the staples sector overall, we did take positions in names that we felt had the most stable prospects during a volatile period. We are underweight the sector overall but took positions in JM Sucker (SJM), Dr. Pepper Snapple Group (DPS).We also took a positions in Clorox (CLX).All of these stocks typically pay high dividends, so their yield potentially helps stabilize the portfolio, and also adds a component to total return. Industrials – 6.68% While we like this sector longer term, the market unmercifully pounded it during the third quarter. While underweight overall, we took the sector weakness as an opportunity to pick up some quality names like Joy Global (JOYG), WW Grainger (GWW) and Norfolk Southern (NSC) in the railroad space. We also liked the valuations on Cummins Inc., and the improving prospects for an engine sale has the recovery continue.We will become much more comfortable with the sector with further evidence of an improving economy. Energy – 6.56% Oil prices during the quarter were volatile, as fears of a global economic slowdown.The fund began to initiate positions in the sector in the integrated oil space with Conoco Phillips (COP) and Marathon Oil (MRO).We also felt that the prospects for natural gas on oil production in the North America were improving and wanted to gain exposure to this sector through EOG Resources (EOG). Oil sans production is also another area we found attractive and bought Suncor Energy (SU). Utilities - 5.61% Given the volatility of the market in the third quarter, we sought the stability of the defensive sector of utilities. Particularly attractive were Nextera Energy (NEE), who should experience long term demand growth in excess of US averages in Florida and its wind power business. Likewise we like the prospects for Oneok (OKE) gas distribution businesses in Oklahoma, Kansas and Texas. 2 Healthcare – 5.59% In healthcare we like Intuitive Surgical (ISRG), which holds a virtual monopoly via their patents in the niche robotics surgery market. In health insurance, we felt that the negative reaction to the ObamaCare left Humana (HUM) undervalued. In the biomedical area we like Biogen Idec (BIIB) for their strong pipeline and strong earnings growth. Materials – 4.85%. We continue to be constructive on the materials sector based on its extreme under valuations.This highly cyclical sector was pummeled in the third quarter base on recession fears. We took this opportunity to begin increasing our exposure to the sector in names like CF Industries (CF) in agri-business and Eastman Chemical (EMN). As we see continued signs of improving economic fundamentals, we will continue to increase our positions in the sector. Financials – 3.47% The financial stocks have become the new oil stocks – everyone hates them. So do we, at least until we get some stabilization of the Eurozone debt crisis and stabilization in housing in the US. While we are extremely underweight the sector, we stuck to high quality names like JP Morgan (JPM) in the money center sector, Mastercard (MA) in credit cards.We did pick up a deep value name in Bank of America (BAC) as it was trading at a fraction of book value. Cash – 37% OUTLOOK Entering the 4th quarter we have begun to see signs of improvement in the economy and the stock market.Leading economic indicators (Institute SM data, strong retail sales, rail shipments, the Baltic Dry Index) are all indicating a non-recessionary environment.Progress in the European sovereign debt crisis is anticipated as well as the potential recapitalization of the banks in Europe, similar to the TARP program in the U.S.These events prompted the market to rally 9% off its lows since the end of the third quarter. Now the focus will shift to corporate earnings. While analyst estimates for the earnings for the S&P 500 have come down (17.5% to 15%), they are still indicating double digit earnings growth. Business spending has moved up and the stronger retail sales figures seen lately also suggest that consumers, who drive 70% of the economy, are still spending.This should provide an undergirding for corporate earnings. When you combine strong earnings and historic lows on interest rates with rock bottom market valuations, we see the potential for a sustainable rally in the fourth quarter. The market is currently trading at 12X next years estimate.On average it has traded at 15X, indicating a 25% undervaluation.Likewise, Greenspan’s equity valuation model (corp. earnings yield relative to bond yields) indicates a 70% undervaluation.Granted, this valuation model is probably skewed due the fear driven rally in Treasuries making interest rates artificially low but the directional barometer it represents is likely valid. Compelling valuations and a healthy corporate environment aside, we recognize the potential problems in Europe and the political and regulatory environment we face. As always, we are always on the lookout for potential market disruption and protracted sell-offs. Sincerely, Buddie Ballard Jr., CFA Michael Turner, CFA Equity investments are subject to market fluctuations. Mid cap stocks are subject to substantial risks such as market, business, size volatility, management experience, product diversification, financial resource, competitive strength, liquidity, and potential to call out of favor that may cause their prices to fluctuate over time, sometimes rapidly and unpredictably. The Fund is non-diversified and may hold fewer securities than a 3 diversified fund. Holding fewer securities increases the risk that the value of the Fund could go down because of the poor performance of a single investment. The S&P 500 Index is an unmanaged capitalization-weighted index (weighted by the market value of the companies) of 500 stocks listed on various exchanges. The Barclays Aggregate Bond Index represents the securities of the U.S. dollar-denominated investment grade bond market. The Nasdaq Composite consists of the common stocks and similar securities listed on the NASDAQ stock market. The Bloomberg Active Index BBOEGIUS consists of funds in the BearlyBullish Fund’s peer group. This index represents a peer group of 189 open-end, growth and income funds domiciled in the United States.It is not possible to invest directly in an Index. 4 BearlyBullish Fund Fund Expenses – September 30, 2011 (Unaudited) Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees (Investor Class only); and other Fund expenses.The examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. These examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period from the Fund’s inception date of 6/15/11 to 9/30/11. Actual Expenses The information in the table under the headings “Actual Performance” provides actual account values and actual expenses.You may use the information in these columns, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the appropriate column for your share class, in the row entitled “Expenses Paid during Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the tables under the headings “Hypothetical (5% annual return before expenses)” provides hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare these 5% hypothetical examples with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (load) or contingent deferred sales charges.Therefore, the information under the headings “Hypothetical (5% annual return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value Ending Account Value Expenses Paid During Period* Investor Class Actual Performance Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.49%, multiplied by the average account value over the period, multiplied by 108/366 (to reflect the Fund’s inception period). The expense ratios reflect an expense limitation.Assumes all dividends and distributions were reinvested. 5 BearlyBullish Fund SCHEDULE OF INVESTMENTS As of September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS – 63.0% CONSUMER DISCRETIONARY – 10.5% Amazon.com, Inc.* $ Dollar Tree, Inc.* Expedia, Inc. O'Reilly Automotive, Inc.* Under Armour, Inc. - Cl. A* CONSUMER STAPLES – 7.8% Clorox Co. Dr. Pepper Snapple Group, Inc. Hershey Co. JM Smucker Co. ENERGY – 6.6% ConocoPhillips EOG Resources, Inc. Marathon Oil Corp. Suncor Energy, Inc. FINANCIALS – 3.5% Bank of America Corp. JPMorgan Chase & Co. HEALTH CARE – 5.6% Biogen Idec, Inc.* Humana, Inc. Intuitive Surgical, Inc.* INDUSTRIALS – 6.7% Cummins, Inc. Joy Global, Inc. Norfolk Southern Corp. W.W. Grainger, Inc. INFORMATION TECHNOLOGY – 9.9% Apple, Inc.* Intel Corp. International Business Machines Corp. KLA-Tencor Corp. 6 BearlyBullish Fund SCHEDULE OF INVESTMENTS As of September 30, 2011 (Unaudited) Number of Shares Value INFORMATION TECHNOLOGY – (continued) Mastercard, Inc. - Cl. A $ MATERIALS – 4.8% CF Industries Holdings, Inc. Eastman Chemical Co. Praxair, Inc. TELECOMMUNICATION SERVICES – 2.0% AT&T, Inc. UTILITIES – 5.6% Exelon Corp. NextEra Energy, Inc. Oneok, Inc. TOTAL COMMON STOCKS (Cost $6,952,366) SHORT-TERM INVESTMENTS – 36.9% Fidelity Institutional Money Market Fund, 0.11%‡ TOTAL SHORT-TERM INVESTMENTS (Cost $3,789,815) TOTAL INVESTMENTS – 99.9% (Cost $10,742,181) Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. ‡ The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 BearlyBullish Fund SUMMARY OF INVESTMENTS As of September 30, 2011 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Consumer Discretionary 10.5% Information Technology 9.9% Consumer Staples 7.8% Industrials 6.7% Energy 6.6% Health Care 5.6% Utilities 5.6% Materials 4.8% Financials 3.5% Telecommunication Services 2.0% Total Common Stocks 63.0% Short-Term Investments 36.9% Total Investments 99.9% Other Assets in Excess of Liabilities 0.1% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 BearlyBullish Fund STATEMENT OF ASSETS AND LIABILITIES September 30, 2011 (Unaudited) ASSETS Investments in securities, at value (cost $10,742,181) $ Receivables: Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to Advisor Due under Distribution Plan - Investor Class (Note 6) Administration fees Custody fees Fund accounting fees Transfer agent fees Trustees fees Chief Compliance Officer fees Accrued other expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Net Assets $ Net asset value per share [$10,257,409/1,127,870 shares outstanding] $ See accompanying Notes to Financial Statements. 9 BearlyBullish Fund STATEMENT OF OPERATIONS For the Period June 15, 2011* through September 30, 2011 (Unaudited) Investment Income Income Dividends $ Interest Total income Expenses Advisory fee Distribution Fees - Investor Class (Note 6) Administration fees Offering Costs Transfer agent fees Fund accounting fees Registration fees Audit fees Legal fees Chief compliance officer fees Custody fees Miscellaneous Trustees fees and expenses Shareholder reporting fees Insurance fees Total expenses Expenses reimbursed by the Advisor ) Net expenses Net investment loss ) Realized and Unrealized Loss from Investments Net realized loss on investments ) Net change in unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets from Operations $ ) * Commencement of Operations. See accompanying Notes to Financial Statements. 10 BearlyBullish Fund STATEMENT OF CHANGES IN NET ASSETS For the Period June 15, 2011* to September 30, 2011 (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: Operations Net investment loss $ ) Net realized loss on investments ) Net unrealized depreciation on investments ) Net decrease in net assets resulting from operations ) Capital Transactions Net proceeds from shares sold - Investor Class Cost of shares redeemed - Investor Class ) 1 Net increase in net assets from capital transactions Total increase in net assets Net Assets Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold Shares redeemed ) Net increase from capital share transactions * Commencement of Operations. 1 Net of redemption fee proceeds of $2,335 See accompanying Notes to Financial Statements. 11 BearlyBullish Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the Period. For the Period June 15, 2011* to September 30, 2011 Investor Class (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Redemption fee proceeds - (a) Net asset value, end of period $ Total return -9.10
